Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a first part (see claim 1), a long rectangular first main accommodation portion 61a, first auxiliary accommodation porton 62a, first stop portion 63a, first fastening portion 64a, a first guide 65a, a pen 6aa, “U”-shaped body 600a, a long guide 604a, a small hook 602a, a catch protrusion 603a, a first push portion 604a as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrases “… accommodate electronic parts is” and “… accommodation portions comprises” in claim 1, and “… portions comprises” in claim 5 are incomplete and indefinite.  The phrase “a grip portion” in claim 3, line 2 and in claim 12, line 5 is a double recitation of claim 1.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Aizawa et al. (2007/0296419; hereinafter Aizawa) or, in the alternative, under 35 U.S.C. 103 as obvious over Aizawa in view of Nakamura (4,615,441).  To the extent that the Examiner can determine the scopes of the claims, Aizawa discloses a portable multi-kit assembly (TST; Fig.s 4-5) for storing IC devices/electronic parts (2), the portable multi-kit assembly comprising a base (12) having a plurality of accommodation portions (14, 15) configured to accommodate electronic parts (2) are formed, each of the plurality of accommodation portions comprises a first accommodation portion (14, 15) configured to accommodate a first part (16, 20b, 21) and the first part is fastened (17) to the first accommodation portion and is coupled to a first coupling kit (16, 19) having a shape corresponding to that of the first accommodation portion (Fig. 4) and accommodated in the 
As to claim 5, Aizawa further discloses the plurality of accommodation portions comprise a second accommodation portion (14, 15; it disposes adjacent the first accommodation portion) configured to accommodate a second part (similar to the first part) and the second part is fastened (17) to the second accommodation portion and is coupled to a second coupling kit having a shape corresponding to that of the second accommodation portion and accommodated in the second accommodation portion, and a grip portion is formed on the second coupling kit (as modified above).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 or 5 above, and further in view of The Official Notice.

As to claims 12-13, to the extent that the Examiner can determine the scopes of the claims, Aizawa further discloses the coupling kit comprises a body (with the IC holding portions 19).  However, Aizawa further fails to show the coupling kit comprises a first flap portion integrated with the body through a connecting portion and the grip portion includes depressions and protrusions as claimed.  Nakamura further shows the coupling kit (1) comprises a body (2) and a first flap portion (3d; 3e) integrated with the body on one side surface of the body through a connecting portion (3f, 3j, 3g, 3k) and the grip portion (3p).  The Official Notice is taken of an old and convenience practice of providing a grip portion comprises depressions and protrusions to facilitate gripping the grip portion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Nakamura and The Official Notice to modify the portable multi-kit assembly of Aizawa as modified so each coupling kit is constructed to include a first flap portion integrated with the body through a .

Allowable Subject Matter
Claims 2-4, and 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/Primary Examiner, Art Unit 3736